Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2013

                                      No. 04-12-00514-CV

         IN THE ESTATE OF CONSUELLA PERKINS ULBRICH, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2011-PC-0686
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
        Appellant Douglas J. Ulbrich has filed a motion to transfer the original clerk’s record.
Appellant explains that on September 24, 2012, he filed a formal bill of exceptions with
attachments, including the affidavit of Douglas J. Ulbrich identifying and authenticating 63 color
photos depicting his exempt real and personal property. He states that on October 3, 2012, he
filed a supplement to his formal bill of exceptions with attachments including an affidavit of
Douglas J. Ulbrich identifying and authenticating a DVD recording of his statement. He states
that on December 19, 2012, he filed a notice of filing of affidavits in support of his bill of
exceptions. Thus, because the probate court has represented it cannot make copies of the
originals, Appellant requests that we order the probate court clerk to file his original formal bill
of exceptions, including attachments and original photographs, and his original supplement to his
formal bill of exceptions, including the DVD recording. Appellant’s motion is GRANTED.

       The probate court clerk is ORDERED to file the original formal bill of exceptions filed
by Douglas J. Ulbrich, including all attachments and original photographs, in this Court on or
before August 26, 2013. The probate court clerk is also ORDERED to file the original
supplement to the formal bill of exceptions filed by Douglas J. Ulbrich, including all attachments
and original DVD recording, in this Court on or before August 26, 2013.

        Further, the clerk’s record filed in this appeal does not contain the probate court’s
Findings of Fact and Conclusions of Law, which was signed by the probate court on December
10, 2012. We ORDER the probate court clerk to file a supplemental clerk’s record containing the
probate court’s Findings of Fact and Conclusions of Law on or before August 26, 2013. We also
ORDER the probate court clerk to include in its supplemental clerk’s record the notice of filing
of affidavits in support of the bill of exceptions, including any affidavits attached, which
appellant states was filed on December 19, 2012. Finally, Appellant represents that the probate
court “refused” his formal bill of exceptions on December 14, 2012. The probate court clerk is
ORDERED to include in its supplemental clerk’s record any order by the probate court ruling on
appellant’s formal bill of exceptions.


       It is so ORDERED on August 15, 2013.

                                                         PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court